DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on December 13, 2021.
Claims 1, 9, and 17 have been amended.
Claim 16 has been cancelled.
Claim 21 has been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 9, and 17 are independent. As a result claims 1-15 and 17-21 are pending in this office action.


Response to Arguments
Applicant's argument filed December 13, 2021 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-20, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a 
Therefore, the 35 U.S.C. 101 rejection of claims 1-20 have been withdrawn.

Applicant's arguments filed December 13, 2021 regarding the rejection of claims 1, 9, and 17 under 35 U.S.C 103 (a) have been fully considered but they are not persuasive.
a.	Applicant argues, regarding amended claims 1, 9, and 17 Borra/Chungapalli/Rusu  does not teach or suggest the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.as disclosed in the Applicants’ invention.
Applicant’s arguments with respect to amended claims 1, 9, and 17 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claims only on amendment and necessitated a new .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-10, 12-13, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Chungapalli et al. (US 2020/0074322) (hereinafter Chungapalli), and in further view of Rusu et al. (US 2007/0180408) (hereinafter Rusu).
Regarding claim 1, Borra teaches a method comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes); receiving context information from a user (see para [0054], para [0069], discloses receiving contextual information from user clients).
Borra does not explicitly teach determining a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; and displaying, responsive to the receiving, a visual indication of the semantic context within the graphical user interface.
Chunngapalli teaches determining a focus node from the plurality of nodes using the context information (see Fig. 1, para [0025-0027], discloses determining a concept node (focus node) using contextual information, such as contextual keywords in received text string that correspond to semantic graph concept); determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see Fig. 1, Fig. 7, para [0025-0027], para [0080], discloses determining semantic context of a concept that corresponds to indexed keywords included in subset of nodes and edges of a semantic graph indicating relationships between terms of a dependency tree with interweaving dependency trees), wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges (see Figs. 7-8, para [0029], para [0066],discloses semantic graph data determining relevance of keywords based on contextual importance to return more relevant request and determine a universe of entities that are relevant to a given keyword); and displaying, responsive to the receiving, a visual indication of the semantic context within the graphical user interface (see Fig. 1,  Fig. 8, para [0007], para [0093], discloses displaying search results based on determined nodes of the semantic graph with highest score).
Borra/Chungapalli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Chungapalli. The motivation to combine these arts is disclosed by Chungapalli as “leverage the importance of the nodes in a semantic graph to train a machine-learning model that will automatically determine the relevance of an entity in a given text string in order to provide better results for users” (para [0005]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Chungapalli  do not explicitly teach the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the 
Rusu teaches the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user (see Fig. 2, Fig. 4, para [0051], para [0065], discloses focus-plus-context information between nodes that are in a ring-type visualization of a graphical map that a user has already visited as well as websites a user may choose to visit); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 1a-d, para [0047-0048], discloses user’s browsing history indicating a user has previously traversed a website link of interest); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 5-6D, para [0065], para [0080], para [0085], discloses user selecting a node from a parent node in a focus change, displaying change in thickness of link for most recently visited link (modifying) from other links that are thinner links (second edge untraversed)).  
Borra/Chungapalli/Rusu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Chungapalli/Rusu to 

Regarding claim 9, Borra teaches a system comprising: a memory; and one or more processors and/or circuits coupled to the memory and configured to perform operations comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes); receiving context information from a user  (see para [0054], para [0069], discloses receiving contextual information from user clients).
Borra does not explicitly teach determining a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, 
Chunngapalli teaches determining a focus node from the plurality of nodes using the context information (see Fig. 1, para [0025-0027], discloses determining a concept node (focus node) using contextual information, such as contextual keywords in received text string that correspond to semantic graph concept); determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see Fig. 1, Fig. 7, para [0025-0027], para [0080], discloses determining semantic context of a concept that corresponds to indexed keywords included in subset of nodes and edges of a semantic graph indicating relationships between terms of a dependency tree with interweaving dependency trees), wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges (see Figs. 7-8, para [0029], para [0066],discloses semantic graph data determining relevance of keywords based on contextual importance to return more relevant request and determine a universe of entities that are relevant to a given keyword); and displaying, responsive to the receiving, a visual indication of the semantic context within the graphical user interface (see Fig. 1,  Fig. 8, para [0007], para [0093], discloses displaying search results based on determined nodes of the semantic graph with highest score).
Borra/Chungapalli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus 
Borra/Chungapalli  do not explicitly teach the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Rusu teaches the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user (see Fig. 2, Fig. 4, para [0051], para [0065], discloses focus-plus-context information between nodes that are in a ring-type visualization of a graphical map that a user has already visited as well as websites a user may choose to visit); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 1a-d, para [0047-0048], discloses user’s browsing history indicating a user has previously traversed a website link of interest); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified see Figs. 5-6D, para [0065], para [0080], para [0085], discloses user selecting a node from a parent node in a focus change, displaying change in thickness of link for most recently visited link (modifying) from other links that are thinner links (second edge untraversed)).  
Borra/Chungapalli/Rusu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Chungapalli to modify visual attributes of a first edge from disclosure of Rusu. The motivation to combine these arts is disclosed by Rusu as “improve navigation through the Web” (para [0005]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Borra teaches a device comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes); receiving context information from a user (see para [0054], para [0069], discloses receiving contextual information from user clients).
Borra does not explicitly teach determining a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; and displaying, responsive to the receiving, a visual indication of the semantic context within the graphical user interface.
Chunngapalli teaches determining a focus node from the plurality of nodes using the context information (see Fig. 1, para [0025-0027], discloses determining a concept node (focus node) using contextual information, such as contextual keywords in received text string that correspond to semantic graph concept); determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see Fig. 1, Fig. 7, para [0025-0027], para [0080], discloses determining semantic context of a concept that corresponds to indexed keywords included in subset of nodes and edges of a semantic graph indicating relationships between terms of a dependency tree with interweaving dependency trees), wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges (see Figs. 7-8, para [0029], para [0066],discloses semantic graph data determining relevance of keywords based on contextual importance to return more relevant request and determine a universe of entities that are relevant to a given keyword); and displaying, responsive to the receiving, a visual indication of the semantic context within the graphical user interface (see Fig. 1,  Fig. 8, para [0007], para [0093], discloses displaying search results based on determined nodes of the semantic graph with highest score).
Borra/Chungapalli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Chungapalli. The motivation to combine these arts is disclosed by Chungapalli as “leverage the importance of the nodes in a semantic graph to train a machine-learning model that will automatically determine the relevance of an entity in a given text string in order to provide better results for users” (para [0005]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Chungapalli  do not explicitly teach the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Rusu teaches the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user (see Fig. 2, Fig. 4, para [0051], para [0065], discloses focus-plus-context information between nodes that are in a ring-type visualization of a graphical map that a user has already visited as well as websites a user may choose to visit); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 1a-d, para [0047-0048], discloses user’s browsing history indicating a user has previously traversed a website link of interest); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 5-6D, para [0065], para [0080], para [0085], discloses user selecting a node from a parent node in a focus change, displaying change in thickness of link for most recently visited link (modifying) from other links that are thinner links (second edge untraversed)).  
Borra/Chungapalli/Rusu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Chungapalli to modify visual attributes of a first edge from disclosure of Rusu. The motivation to combine these arts is disclosed by Rusu as “improve navigation through the Web” (para [0005]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 10, and 18, Borra/Chungapalli/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
see Fig. 4, para [0073], para [0089], discloses receiving selected node information).
Borra does not explicitly teach designating the selected one of the plurality of nodes as the focus node; and filtering the semantic representation based on the designated focus node.
Chungapalli teaches designating the selected one of the plurality of nodes as the focus node (see Figs. 6-7, para [0080, 0085], discloses designating user input as a part of speech concept (focus node), such as designating a verb in the received user input); and filtering the semantic representation based on the designated focus node (see para [0086-0087], discloses filtering semantic graph data in indicating relationships between terms found by traversing a dependency tree and connecting terms closely related to user input).

Regarding claims 4, 12, and 20, Borra/Chungapalli/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra further teaches wherein the at least one of the plurality of edges indicates an inferred relationship between two or more pieces of data of a database (see para [0053-0054, 0058], discloses semantic query engine inferring relationships between data).

Regarding claims 5 and 13, Borra/Chungapalli/Rusu teach a method of claim 1, and system of claim 9
 

Chungapalli teaches wherein the semantic graphic representation includes a plurality of semantic contexts including the focus node, wherein each of the plurality of semantic contexts includes a different combination of the plurality of nodes (see Figs. 8-9, para [0092-0093], discloses different semantic relevance of phrases in different combinations of nodes).

Regarding claim 8, Borra/Chungapalli/Rusu teach a method of claim 1. 
Borra does not explicitly teach wherein the focus node is a first focus node, the selection is a first selection, and further comprising: determining a position of a subset of the plurality of nodes within the semantic graph representation, the subset of the plurality of nodes associated with a category; displaying, via the graphical user interface, a map associating the position and category; receiving a second selection of a second focus node from the plurality of nodes; and indicating, within the map, that the second focus node is associated with the category.
Chungapalli teaches wherein the focus node is a first focus node, the selection is a first selection, and further comprising: determining a position of a subset of the plurality of nodes within the semantic graph representation, the subset of the plurality of nodes associated with a category (see Fig. 2, para [0029], determining position of keywords in semantic graph  with  semantic concepts and similarities of entities); displaying, via the graphical user interface, a map associating the position and category (see Fig. 2, para [0028-0029], discloses displaying scores associated with positions and concepts and similarities of entities to received text string); see Figs. 8-9, para [0032-0033], para [0092-0093], discloses receiving semantic relevance entities in different combinations of nodes); and indicating, within the map, that the second focus node is associated with the category (see Figs. 8-9, para [0032-0033], para [0092-0093], discloses different semantic relevance of phrases in different combinations of nodes)

Regarding claim 21, Borra/Chungapalli/Rusu teach a method of claim 1. 
Borra/Chungapalli does not explicitly teach wherein the one or more visual attributes comprises modifying a line thickness of the first edge relative to a line thickness of the second edge.
Rusu teaches wherein the one or more visual attributes comprises modifying a line thickness of the first edge relative to a line thickness of the second edge (see Figs. 6a-d, para [0080, 0085], discloses thicker links for most recently visited links  and chronologically distant visited links are thinner links).

Claims 3, 7, 11, 15, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Chungapalli et al. (US 2020/0074322) (hereinafter Chungapalli) and Rusu as applied to claims 1, 9, and 17, and in further view of Ramanath et al. (US 2020/0005153) (hereinafter Ramanath).
Regarding claims 3, 11, and 19, Borra/Chungapalli/Rusu /Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra/Chungapalli/Rusu /Rusu does not explicitly teach receiving a selection of a different one of the plurality of nodes within the semantic graph representation; and 
Ramanath teaches receiving a selection of a different one of the plurality of nodes within the semantic graph representation (see Fig. 3, para [0073], para [0079], discloses receiving a selection of different nodes categories to produce different search results); and highlighting one or more of the plurality of edges connecting the selected different node and the focus node (see Figs. 3- 4, para [0083-0084], discloses highlighting in bold as shown in Figs. 3-5 connected relationships that are shared among entities in search results and graph structures).
Borra/Chungapalli/Rusu/Ramanath are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Chungapalli/Rusu to highlight edges connecting nodes from disclosure of Ramanath. The motivation to combine these arts is disclosed by Ramanath as “improve the ability of a search system to process search queries involving complex data, maximizing the relevance of the search results, while avoiding latency issues that hinder other search systems” (para [0019]) and highlighting edges connecting nodes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 15, Borra/Chungapalli/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 

Ramanath teaches receiving, via the graphical user interface, a selection of one of the plurality of nodes (see Fig. 3, para [0040], discloses selecting a facet (node)); retrieving, based on the selection, database information associated with the selected node (see Figs. 2-3, para [0063,0069], discloses retrieving knowledge from databases associated with selected facet data); and displaying the database information in the graphical user interface (see Fig. 3, para [0073], discloses displaying results on a search results page).


Claims 6 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Chungapalli et al. (US 2020/0074322) (hereinafter Chungapalli) and Rusu as applied to claims 1, 9, and 17, and in further view of Birch et al. (US 2020/0042567) (hereinafter Birch).
Regarding claims 6 and 14, Borra/Chungapalli/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra/Chungapalli/Rusu does not explicitly teach receiving an indication from the user to bookmark one of the plurality of nodes displayed in the graphical user interface; and including a bookmark for the one of the plurality of nodes in a bookmark section of the graphical user interface.
see Fig. 1A, para [0079], discloses user bookmarking a particular web page); and including a bookmark for the one of the plurality of nodes in a bookmark section of the graphical user interface (see para [0004], discloses bookmark section of a web browser).
Borra/Chungapalli/Rusu/Birch are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Chungapalli/Rusu to utilize bookmarks from disclosure of Birch. The motivation to combine these arts is disclosed by Birch as “the execution time required to re-search or re-find relevant web pages to accomplish the task may be reduced, thereby decreasing the amount of computational resources consumed by the computing device” (para [0053]) and utilizing bookmarks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159